DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy or English language translation of EPO Examination Report for related European Application No. 18763775.6 is attached with the Information Disclosure Statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 7, 11-13, 17, 21, 23, 30, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. 10,004,175).
Regarding claim 1, Miller discloses (Fig. 3-12) an implement for depositing fluid in the rhizosphere of plants growing in a field and for covering the fluid, the implement 5comprising: a frame (transverse bar 110); an implement configured to dispense fluids (curved tube 118 which may be configured to deposit either solid or liquid fertilizer; Col. 5, lines 1-12), wherein the implement further comprises a vertical member (vertical arm 130) attached to the frame and extending down towards soil in the field; a support member (trailing arm 140) being pivotably attached to the vertical member at an opposite end to the frame (pivoting shown in Fig. 6-8); a soil moving implement (coulters 160) attached to a distal end of the support member (“At its rear end, the trailing arm has a bracket 142 for attachment of a depth wheel and two spindles 142 for attachment of two coulters”; Col. 4, lines 23-25) and disposed in a middle region between first and second rows of plants (plants 185) that moves soil from the middle region between the first and second rows to at least the rhizosphere of at least one of the first and second row of plants to cover fluid deposited in the rhizosphere as the soil moving implement traverses the field (Col. 5, lines 52-55); a biasing member (shock absorber 150) disposed between the vertical member and the support member to apply a force on the soil moving implement towards the soil (Col. 4, lines 31-35); and a depth guide (depth wheel 170) attached to the soil moving apparatus.
Regarding claim 2, Miller further discloses that the soil moving implement moves soil to one of, 0 to 5 inches from the plants (Col. 5, lines 16-28).
Regarding claim 7, Miller further discloses (Fig. 3-12) that the soil moving implement (coulters 160) comprises at least one disc to move soil to at least the rhizosphere of the plants.
Regarding claim 11, Miller further discloses (Fig. 12) that the soil moving implement is disposed in the middle region between a rhizosphere of the first row of plants and a rhizosphere of the second row of plants.
Miller does not explicitly disclose that an edge or boundary of the middle region is 3 to 15 inches from each rhizosphere of the first and second row of plants.  However, the middle region is not a positively recited component of the instant invention, and a recitation of its distance from each rhizosphere does not structurally differentiate the instant invention from the prior art.
Regarding claim 12, Miller further discloses (Fig. 3-12) that the soil moving apparatus (coulters 160) comprises at least one disc and the depth guide has a diameter less than a diameter of the at least one disc (as best shown in Fig. 5-8).
Regarding claim 13, Miller further discloses (Fig. 3-12) that the soil moving implement (coulters 160) comprises at least one disc to move soil to at least the rhizosphere of the plants, and the depth guide comprises a 15cylinder (depth wheel 170 being a cylinder) disposed adjacent to the at least one disc.
Regarding claim 17, Miller further discloses (Fig. 3-12) that at least one disc (coulters 160) is disposed on the support member that is attached to the frame, the depth guide (depth wheel 170) is a wheel that is attached to the support member.
Regarding claim 21, Miller further discloses (Fig. 3-12) that the support member (trailing arm 140) is disposed rearwardly along a direction of travel, and the soil moving implement (coulters 160) is disposed on the support member.
Regarding claim 23, Miller further discloses (Fig. 3-12) that the soil moving implement (coulters 160) comprises a first disc moving soil in a first direction and a second disc moving soil in a second direction opposite the first direction.
Regarding claim 30, Miller discloses (Fig. 3-12) an implement for covering fluid deposited by an apparatus that deposits fluid in the rhizosphere of plants growing in a field comprising: a support member (trailing arm 140); a vertical member (vertical arm 130) extending down towards the soil in the field and attached to the support member; a soil mover (coulters 160) attached to a distal end of the support member (“At its rear end, the trailing arm has a bracket 142 for attachment of a depth wheel and two spindles 142 for attachment of two coulters”; Col. 4, lines 23-25), wherein the soil mover is disposed adjacent to the rhizosphere (Fig. 12) to move soil from being adjacent the rhizosphere to the rhizosphere to cover fluid deposited by the apparatus in the rhizosphere (Col. 5, lines 52-55); a biasing member (shock absorber 150) disposed between the vertical member and the support member to apply a force on the soil mover towards the soil (Col. 4, lines 31-35); and a depth guide (depth wheel 170) attached to the soil mover to regulate a depth of the soil mover into the soil.
Regarding claim 33, Miller further discloses (Fig. 3-12) that the soil mover (coulters 160) comprises a first disc to move soil from being adjacent to a first row of plants to 0 to 5 inches from the first row of plants (Col. 5, lines 16-28).
Regarding claim 34, Miller further discloses (Fig. 3-12) that the soil mover (coulters 160) comprises a second disc to move soil from being adjacent to a second row of plants to 0 to 3 inches from the second row of plants (Col. 5, lines 16-28).
Regarding claim 35, Miller further discloses (Fig. 3-12) that the soil mover comprises one of at least one disc (coulters 160), at least one soil roughener, or at least one chain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Miller discloses (Fig. 3-12) a method for covering fluid deposited in the rhizosphere of plants growing in a field comprising: depositing fluid in the rhizosphere of plants (using curved tubes 180 which may be configured to deposit solid or liquid fertilizer; Col. 5, lines 6-11) while driving an implement through the field; moving soil with a soil moving implement (coulters 160; Col. 4, lines 52-55) from a middle region between first and second rows of plants (plants 185) to at least the rhizosphere of at least one of the first and second rows of plants to cover the fluid deposited in the rhizosphere (Col. 5, lines 16-28); applying a force on the soil moving implement toward the soil based on a biasing member (shock absorber 150; Col. 4, lines 31-35) being disposed between a vertical member and a support member of the implement; and regulating a depth of the soil moving implement into the soil based on a depth guide (depth wheel 170) being attached to the soil moving apparatus.
Miller does not explicitly disclose that an edge or boundary of the middle region is 3 to 15 inches from each rhizosphere of the first and second row of plants.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to  arrange the middle region to be 3 to 15 inches from each rhizosphere of the first and second row of plants, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranged involves only routine skill in the art.  The motivation to arrange the distance between the middle region and the rhizosphere would be, for example, to work in plant rows having varying spacings, or to use a soil moving implement of a different size or soil-throwing distance.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 7 and 12 above, and further in view of Goto (JP 2010 193776).
Regarding claim 8, Miller discloses the elements of claim 7 as described above, but does not disclose a deflector that is disposed adjacent to the at 30least one disc in a direction of soil movement.
However, Goto discloses (Fig. 1-4) a similar soil moving implement (rear row discs 40) disposed in a middle region between first and second rows of plants (P) that moves soil from the middle region to at least the rhizosphere of at least one of the first and second rows of plants as the soil moving implement traverses the field, wherein the soil moving implement comprises at least one disc to move soil to at least the rhizosphere of the plants, and further comprising a deflector (see below) that is disposed adjacent to the at least one disc in a direction of movement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a deflector, as taught by Goto, in the implement of Miller.  Doing so would prevent accumulation of soil on the soil moving implement to promote greater effectiveness.

    PNG
    media_image1.png
    396
    578
    media_image1.png
    Greyscale

Regarding claim 20, Miller discloses the elements of claim 12 as described above, but does not disclose a deflector that is disposed adjacent to the depth guide in a direction of soil movement.
However, for the same reasons as described above with regard to claim 8, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to  include a deflector, as taught by Goto, adjacent to the soil moving implement (and therefore adjacent to, or near to, the depth guide).  Doing so would prevent accumulation of soil on the soil moving implement to promote greater effectiveness.

Claim 14-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 12 above, and further in view of Carlucci (U.S. 3,963,079).
Regarding claim 14, Miller discloses the elements of claim 12 as described above, and further discloses (Fig. 3-12) that at least one disc (160) is disposed on the support member that is attached to the frame, the depth guide (170) is attached to the support member.
Miller does not disclose that the depth guide is a ski.  However, Carlucci discloses (Fig. 1-6) a ground working implement comprising a depth guide (surface gauge means of ski 83) in the form of a ski.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the depth guide of Miller with that of Carlucci.  Both are known means in the art for maintaining a ground-working depth, and such a substitution would not affect the operation of the implement in any unexpected way.
Regarding claim 15, Miller further discloses (Fig. 3-12) in the combination above that the depth guide (being the ski in the combination) is disposed under the support member, or the ski is disposed on the support member at a rearward end (at rearward bracket 142) of the support member along a direction of travel.
Regarding claim 22, Miller further discloses (Fig. 3-12) in the combination above that the support member (140) is disposed rearwardly along a direction of travel, and the soil moving implement (160) is disposed on the support member.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 17 above, and further in view of Bassett (U.S. 2018/0288939).
Miller discloses the elements of claim 17 as described above, but does not disclose that the wheel (170) is disposed forward of the disc (160) along a direction of travel, or the wheel is disposed rearward of the disc along a direction of travel.
However, Bassett discloses (Fig. 1-7) implements (304, 502, 702) for use between rows (120, 122) of plants, comprising depth guides (310, 506, 508, 710, 712) wherein the depth guides are wheels, and wherein the wheels are disposed forward and/or rearward of the implements along a direction of travel.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the wheel of Miller forward or rearward of the disc along the direction of travel, as taught by Bassett.  Such an arrangement would not affect the operation of the implement in any unexpected way.  Shifting the position of a component of an invention is a matter of routine design choice, and it has been held that such a rearrangement is unpatentable without modifying the operation of the device.  In re Japiske, 86 USPQ 70.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Dienst (U.S. 2017/0215334).
Miller discloses the elements of claim 1 as described above, but does not disclose that the biasing member is capable of applying both of a lift force and a down force on the support member.
However, Dienst discloses (Fig. 1-7) an implement (opener disc 74, gauge wheel 76, fertilizer injection tube 108) for depositing fluid in a field and for covering the fluid, having a biasing member (air bag 114) configured to apply both a lift force and a down force on a support member of the implement ([0029]-[0030]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the biasing member of Miller to apply both of a lift force and a down force on the support member.  Doing so would allow the biasing member to control the downward force of the implement on the ground and to lift the implement above the soil surface.

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Regarding Miller, Applicant submits that Miller fails to disclose that the soil implement is attached to a distal end of the support member.  Rather, Applicant characterizes the soil implement as attached at the rear end of the trailing arm 140 and the depth wheel 170 as being attached at a distal end of the trailing arm.  It appears Applicant’s arguments are based on the axis of the depth wheel appearing to be slightly rearward of the axis of the coulter discs for example in Fig. 5.
However, this does not mean that the coulters 160 of Miller cannot be considered as being disposed on the distal end of the trailing arm 140; rather, both the coulters and depth wheel 170 can be considered as occupying the distal end of the trailing arm.  The mounting location of each can be seen at least in Fig. 11 to be substantially overlapping in the forward/aft direction, and the region of the trailing arm at which they are attached can reasonably be considered an end of the trailing arm.
Furthermore, Miller explicitly states, “At its rear end, the trailing arm has a bracket 142 for attachment of a depth wheel and two spindles 143 for attachment of two coulters” (Col. 4, lines 23-25).  This clearly indicates that the coulters may be considered as attached to a rear, or distal, end of the trailing arm.
Furthermore, for the sake of compact prosecution, it is submitted that, even if the coulters of Miller were not considered attached to the distal end of the trailing arm due to the depth wheel being attached slightly rearward, it would have been obvious to rearrange the depth wheel forward of the coulters on the support arm, as is known in the art in light of Martin (U.S. 2008/0302282), without affecting the operation of the implement.
Applicant further submits that Miller fails to disclose a depth guide attached to the soil moving apparatus to regulate a depth of the soil moving implement into the soil because the depth wheel 170 is attached at a distal end of the trailing arm, and thus not attached to the coulter 160.
However, the mere fact that the depth wheel and coulters are not formed unitarily together does not mean that they cannot be considered attached to one another.  Given that the depth wheel and coulters are fully constrained to one another on the same support arm, they can reasonably be considered as attached to one another.
Furthermore, multiple embodiments of Applicant’s invention (Fig. 4B-4E) show depth regulating components (skis and wheels) not directly attached to the soil movers, but rather supported on the support arm forward or rearward of the soil movers.  Claim 18 also recites that the depth wheel is disposed forward or rearward of the disc along a direction of travel.  In all disclosed embodiments where this is the case, the depth member is not attached directly to or formed unitarily with the soil moving disc.  It is thus submitted that such an interpretation must be considered in examining the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mariman (EP 2823700) a row unit downforce system may include a lift cylinder, or may comprise a spring providing downforce and a lift cylinder to fine tune the total force (thus applying both downward and upward forces on the row unit; [0012]).
Bassett (U.S. 2014/0048297) when multiple sowing units are mounted to a fixed-height frame, a downforce cylinder of each sowing unit may be used to lift the sowing unit off the ground for transport ([0061]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671                                                                                                                                                                                                        00